DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Puvanakijjakorn (US 2017/0171932) in view of Olsson et al. (US 9,285,109 hereafter “Olsson”).
Regarding claims 1 and 2, Puvanakijjakorn discloses a lamp module group (2300, see Fig. 23) comprising: a housing (2338, see Figs. 22 and 23, Para. 0204) defining a first housing end and a second housing end (see Figs. 22 and 23), the housing defining a first protruding column (i.e. control knob 2334 is positioned on the lower side portion of the lower fixture main body 2332 and has a drive or shaft portion which extends through an opening in the lower fixture main body 2332 and interfaces with and mechanically drives a moveable element of a potentiometer on the LED driver assembly 2336, see Para. 0236) at the first housing end, the housing defining a cavity 
However, Puvanakijjakorn is silent with respect to the concentric terminal configured to connect in electrical communication with a complimentary concentric terminal to supply power to the power supply driving module, the concentric terminal is a concentric male terminal, and wherein the complimentary concentric terminal is a concentric female terminal.
Olsson teaches an LED light head (254, see Figs. 19 and 21, Col. 11; lines 37-53) that includes a light housing (260, see Figs. 19 and 22) defining a first protruding column at the first housing end (see Fig. 2), an electronics driver circuit board (114, see Fig. 2), and a plurality of LEDs (128, see Col. 6; lines 10-19); wherein the housing including a concentric terminal (108, see Figs. 2, 19 and 21) configured to connect in electrical communication with a complimentary concentric terminal to supply power to a power supply driving module (see Fig. 21). Olsson further teaches the concentric 
Therefore, in view of Olsson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puvanakijjakorn by providing a concentric terminal in order to provide electrical connection to a power source, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, providing a concentric terminal would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 3, Puvanakijjakorn further teaches Wires (3208, see Fig. 32) entering the light fixture at the bottom and extending through connector (2344), wherein the wires extend to input terminals on the lower portion of the driver assembly (2336, see Fig. 32) which in turn has wires which extend up through the lower and upper main fixture body portions (2332, 2330) to the light emitting element (2324) to supply power thereto (see Fig. 32, para. 0236).
Regarding the claim subject matter respect to the concentric male terminal comprises: an outer conductive pipe connected in electrical communication with the power supply driving module by a first wire; an inner conductive pipe positioned within 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puvanakijjakorn by providing a concentric terminal with an insulating column positioned between the inner conductive pipe and the outer conductive pipe in order to prevent electric current from flowing where it's not wanted, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, using insulating column to be positioned between the inner conductive pipe and the outer conductive pipe in order to reduce or eliminate the serious health and safety risk of electric shock, would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claims 4 and 5, the teachings of Puvanakijjakorn of have been discussed above.
However, Puvanakijjakorn is silent with respect to the concentric female terminal comprises: a conductive ring connected to a first wire; and a conductive post 
Olsson further teaches the concentric female terminal comprises: a conductive ring (e.g. O-ring 280) connected to a first wire; and a conductive post connected to a second wire, the conductive post positioned within and spaced apart from the conductive ring, the first protruding column defines an external thread (see Fig. 20A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puvanakijjakorn by providing conductive ring and a conductive post in order to electrical connection between the power supply and driving module, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, using conductive ring and a conductive post in order to create electrical connection would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 6, the teachings of Puvanakijjakorn of have been discussed above.
Puvanakijjakorn is silent with respect to a portion of the cavity positioned between the LED lamp board and the first housing end is filled with a sealing layer.
Olsson further teaches portion of the cavity positioned between the LED lamp board (printed circuit board 224, see Fig. 23) and the first housing end is filled with a sealing layer (anodized aluminum puck 302 is secondarily electrically insulated by a Kapton collar 306, see Fig. 23, Col. 13; lines 5-20).
Therefore, in view of Olsson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puvanakijjakorn by including a filing element as suggested by Olsson to help carry portion of the pressure around the plurality of LEDs.

Regarding claim 7, Puvanakijjakorn further discloses comprising a lens (accessory lens 2312/2310, see Figs. 23 and 32, Para. 0195) positioned over a light emitting part of the LED lamp board.

Regarding claim 8, Puvanakijjakorn further discloses comprising a reflecting cup (e.g. 1820, see Fig. 18, Para. 0175) and a sealing layer (e.g. fixture housing seal 2308, e.g., a gasket, transparent seal 2310, e.g., sealing glass, accessory lens 2312, see Fig. 32, Para. 0195) extending around the lens and the light emitting part, the sealing layer forming a seal between the reflecting cup (e.g. 1820, see Fig. 18, Para. 0175), the lens, and the LED lamp board.

Regarding claim 9, Puvanakijjakorn further discloses the housing defines threading at the second housing end (see Figs. 37 and 38).

Regarding claim 10, Puvanakijjakorn further discloses further comprising a mask (rock guard accessory 2304, see Fig. 23, Para. 0195), a piece of glass (transparent seal 2310, see Fig. 23, Para. 0195), and a gasket (e.g. 2308, see Fig. 23), the mask threadedly engaged with the second housing end (e.g. top portion 535 of the fixture main body 532, see Fig. 7, Para. 0101), the mask engaging the piece of glass and compressing the gasket between the piece of glass and the housing to seal the housing opening (see Fig. 23, Para. 0195).

Regarding claims 11 and 12, Puvanakijjakorn discloses a method of using a lamp module group, the method comprising: obtaining a lamp module group comprising: a first housing (2338, see Figs. 22 and 23, Para. 0204) defining a cavity and a first protruding column (e.g. 536, see Fig. 16, Para. 0096), the first protruding column defining threading and a column opening to the cavity; an LED lamp board (LED light emitter 2324, see Figs. 23,25A-25D, Para. 0198) positioned within the cavity; and a first concentric terminal connected in electrical communication with the LED lamp board, the first concentric terminal extending through the column opening; and 
However, Puvanakijjakorn is silent with respect to threadedly engaging a second housing (540, see Figs. 16 and 36) with the threading of the first protruding column to connect the first concentric terminal in electrical communication with a second concentric terminal, the second concentric terminal being secured within the 
Olsson teaches an LED light head (254, see Figs. 19 and 21, Col. 11; lines 37-53) that includes a light housing (260, see Figs. 19 and 22) defining a first protruding column at the first housing end (see Fig. 2), an electronics driver circuit board (114, see Fig. 2), and a plurality of LEDs (128, see Col. 6; lines 10-19); wherein the housing including a concentric terminal (108, see Figs. 2, 19 and 21) configured to connect in electrical communication with a complimentary concentric terminal to supply power to a power supply driving module (see Fig. 21). Olsson further teaches the concentric terminal is a concentric male terminal, and wherein the complimentary concentric terminal is a concentric female terminal.
Olsson further teaches the concentric female terminal comprises: a conductive ring (e.g. O-ring 280) connected to a first wire; and a conductive post connected to a second wire, the conductive post positioned within and spaced apart from the conductive ring, the first protruding column defines an external thread (see Fig. 20A).
Therefore, in view of Olsson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puvanakijjakorn by providing a concentric terminal in order to provide electrical connection to a power source, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, providing a concentric terminal would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claims 13-15, the teachings of Puvanakijjakorn of have been discussed above.
However, Puvanakijjakorn is silent with respect to the inner conductive pipe is positioned within the outer conductive pipe, and wherein the first concentric terminal further comprises an insulating column positioned between the inner conductive pipe and the outer conductive pipe, wherein the conductive post is positioned within and spaced apart from the conductive ring; wherein the second concentric terminal further comprises a conductive spring coupled in electrical communication with the conductive ring, and wherein the conductive spring presses against the outer conductive pipe when the outer conductive pipe is inserted between the conductive ring and the conductive post.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puvanakijjakorn by providing a concentric  insulating column to be positioned between the inner conductive pipe and the outer conductive pipe in order to reduce or eliminate the serious health and safety risk of electric shock, would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 16, Puvanakijjakorn further discloses further comprising: supplying power from the second concentric terminal (wires, see Figs. 6B and 32) to the LED lamp board through the first concentric terminal; and emitting light from the LED lamp board (see Para. 0236).

Regarding claim 17, Puvanakijjakorn further discloses supplying power from the second concentric terminal to the LED lamp board through the first concentric terminal (2344, see Fig. 32, Para. 0236) comprises: supply power from the first concentric terminal to a power supply driving module of the lamp module group, the first concentric terminal being connected in electrical communication with the power supply .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matthews (US 2010/0091485) discloses a light device that includes housing defining a first housing end and a second housing end; Rowley (US 2008/0083360) discloses a window housing for use with a conventional transducer style thru-hull vessel fitting to permit receipt of an underwater lighting device or camera device; Olsson (US 2006/0187653) discloses an illumination device includes an LED and a lens element. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
/TSION TUMEBO/
Primary Examiner, Art Unit 2875